DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Invention I (claims 1-10) and Species 2 (fig.2) without traverse in the reply filed on August 31st 2021 is acknowledged. Non-elected of Invention II and III (claims 11-20) are withdrawn from consideration. 
The requirement is deemed proper and is therefore made FINAL.
	However, upon further consideration, it is noted that Claim 5 does not read on Species 2 (fig.2), instead it reads on Species 3 (fig.3). 
	Claim 5 is drawn from a non-elected species, therefore Claim 5 is withdrawn from consideration by Examiner. 

	Claim Status:
	Claims 1-20 are pending.
	Claims 5, and 11-20 are withdrawn from consideration.
	Claims 1-4 and 6-10 are being examined as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the infrared spectrum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al (US5314726), in view of Will et al (US2019/0076952A1).
	Regarding claim 1, Kurihara discloses a high speed laser hot wire spraying system (refer to fig.5), the system (refer to fig.5) comprising: a laser subsystem (laser generator 54, laser beam 56, condenser 58, plasma spraying system T2’, nozzle 60, fig.5) including a laser power oscillator (laser generator 54, fig.5) and a laser focusing device (plasma spraying system T2’, fig.5) configured to generate a laser beam (laser beam 56 that is after condenser 58, fig.5) directed toward a substrate (substrate 7, fig.5) that is external to the laser subsystem (laser generator 54, laser beam 56, condenser 58, plasma spraying system T2’, nozzle 60, fig.5), wherein the laser focusing device (plasma spraying system T2’, fig.5) includes a high velocity coaxial gas nozzle (nozzle 60, fig.5) configured to direct, coaxially with the laser beam (laser beam 58, fig.5), a stream of inert gas (plasma jet 66, fig.5, also referring to Col 10 line 14-15 cited: “…it is possible to use an inert gas for plasma spraying, and thus to prevent hydrogen, carbon, etc. from affecting the plasma spraying particles…”) toward the substrate (substrate 7, fig.5); 
a source of consumable metal wire (a wire roll 49, fig.4); and 
a wire feeding device (feed roller 48, fig.4), configured to feed the consumable metal wire (plasma spraying wire 46, fig.5) from the source (a wire roll 49, fig.4) toward the laser beam (laser beam 58, fig.5), and intersecting the laser beam(laser beam 58, fig.5), 
wherein the laser beam (laser beam 58, fig.4 and 5) provides an energy (refer as the laser beam after the focus point in fig.4) to liquefy the distal portion (refer to the portion of plasma spraying wire 46 contacting the plasma and unfocused laser beam, fig. 4 and 5) of the consumable metal wire (plasma spraying wire 46, fig.5) upon intersecting the laser beam (laser beam 58, fig.5), and wherein the stream of inert gas (plasma jet 66, fig.5, also referring to Col 10 line 14-15 cited: “…it is possible to use an inert gas for plasma spraying, and thus to prevent hydrogen, carbon, etc. from affecting the plasma spraying particles…”) has a velocity to cause the distal portion (refer to the portion of plasma spraying wire 46 contacting the plasma and unfocused laser beam, fig.5) of the consumable metal wire (plasma spraying wire 46, fig.5), as liquefied by the laser beam (laser beam 58, fig.5), to be sprayed as liquefied particles (refer as the “spraying”) onto a surface (substrate 7’s surface, fig.5) of the substrate (substrate 7, fig.5). 

    PNG
    media_image1.png
    750
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    675
    517
    media_image2.png
    Greyscale

Kurihara does not disclose a hot wire subsystem, including a power supply while resistively pre-heating a distal portion of the consumable metal wire.
Will discloses a hot wire subsystem (wire feeder 202, cable 210, preheating power supply 212b, contact tip 214, fig.3), including a power supply (Preheating power supply 212b, fig.3) while resistively pre-heating (refer to Paragraph 0033 cited: “…the example preheating power supply 212b, the roller(s) 216, and the contact tip 214 function as a wire straightener by resistively heating the electrode wire 114…”) a distal portion of the consumable metal wire (electrode 114, fig.3).

    PNG
    media_image3.png
    494
    827
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire supplying apparatus of Kurihara with a hot wire subsystem, including a power supply while resistively pre-heating a distal portion of the consumable metal wire, as taught by Will, in order to provide the advantage of tensile stress, compressive stress, or other stresses in the electrode wire to be release (refer to Paragraph 0033 cited: “…the example preheating power supply 212b, the roller(s) 216, and the contact tip 214 function as a wire straightener by resistively heating the electrode wire 114 to a temperature that reduces cast in the electrode wire 114, such as by heating to a temperature that causes the electrode wire 114 to release tensile stress, compressive stress, and/or any other stresses stored in the electrode wire 114...”).

Regarding claim 2, the modification of Kurihara and Will discloses substantially all features set forth in claim 1, Kurihara does not discloses wherein the hot wire subsystem further includes a wire contact device, having an anode and a cathode, operatively connected to the wire feeding device and the power supply and configured to resistively pre-heat the distal portion of the consumable metal wire.
Will further discloses wherein the hot wire subsystem (wire feeder 202, cable 210, preheating power supply 212b, contact tip 214, fig.3) further includes a wire contact device (roller 216, fig.3), having an anode and a cathode (refer to the “+” and “-” of preheating power supply 212b, fig.3) , operatively connected to the wire feeding device (wire feeder 202, fig.3) and the power supply (preheating power supply 212b, fig.3) and configured to resistively pre-heat (refer to Paragraph 0033 cited: “…the example preheating power supply 212b, the roller(s) 216, and the contact tip 214 function as a wire straightener by resistively heating the electrode wire 114…”) the distal portion of the consumable metal wire (electrode 114, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire supplying apparatus of Kurihara with the hot wire subsystem further includes a wire contact device, having an anode and a cathode, operatively connected to the wire feeding device and the power supply and configured to resistively pre-heat the distal portion of the consumable metal wire, as taught by Will, in order to provide the advantage of tensile stress, compressive stress, or other stresses in the electrode wire to be release (refer to Paragraph 0033 cited: “…the example preheating power supply 212b, the roller(s) 216, and the contact tip 214 function as a wire straightener by resistively heating the electrode wire 114 to a temperature that reduces cast in the electrode wire 114, such as by heating to a temperature that causes the electrode wire 114 to release tensile stress, compressive stress, and/or any other stresses stored in the electrode wire 114...”).

Regarding claim 4, the modification of Kurihara and Will discloses substantially all features set forth in claim 1, Kurihara further discloses the laser subsystem (laser generator 54, laser beam 56, condenser 58, plasma spraying system T2’, nozzle 60, fig.5) further includes a source (gas supply 73, fig.5) of the inert gas (referring to Col 10 line 14-15 cited: “…it is possible to use an inert gas for plasma spraying, and thus to prevent hydrogen, carbon, etc. from affecting the plasma spraying particles…”), an inert gas pressure regulator (refer to Col 9 line 29-36 cited: “…The conditions of the plasma spraying torch were a gas flow rate of 5 liters/min. Ar and a laser output of 2 kW in the case of the Mo, and 1 kW in the case of Cu. The conditions of the diamond synthesis torch were a gas flow rate of 10 liters/min. hydrogen and 0.4 liter/min. methane, a laser output of 2 kW, and a film forming speed of 3 .mu.m/min. Further, the pressure was 100 Torr …”, to achieve the disclosed condition a pressure regulator must present or Kurihara would impossible to achieve disclosed condition), and an inert gas inlet (gas supply port 40a, fig.4) on the laser focusing device (plasma spraying system T2’, fig.5) configured to direct the inert gas (referring to Col 10 line 14-15 cited: “…it is possible to use an inert gas for plasma spraying, and thus to prevent hydrogen, carbon, etc. from affecting the plasma spraying particles…”) toward the high velocity coaxial gas nozzle (nozzle 60, fig.5).

Regarding claim 6, the modification of Kurihara and Will discloses substantially all features set forth claim 1, Kurihara further discloses spraying of the distal (refer to the portion of plasma spraying wire 46 contacting the plasma and unfocused laser beam, fig.5) of the consumable metal wire (plasma spraying wire 46, fig.5) as the liquefied particles (refer as the “spraying”) results in a deposition of a layer of the consumable metal wire (plasma spraying wire 46, fig.5) onto the substrate (substrate 7, fig.5) having a thickness of at least 0.020 mm and less than 0.2 mm (refer to Col 9 line 37-43 cited: “…An Mo/diamond gradient composition layer was first formed on the substrate to a thickness of approximately 30 .mu.m, then a diamond film was formed to approximately 200 .mu.m. On top thereof was formed a diamond/Cu gradient composition layer to a thickness of approximately 20 .mu.m, and finally, Cu was plasma sprayed to a thickness of approximately 50 .mu.m…”).

Regarding claim 8, the modification of Kurihara and Will discloses substantially all features set forth in claim 1, Kurihara further discloses  the laser beam (laser beam 58, fig.5) is a single (refer to fig. 4 or 5) beam path laser beam (refer to laser beam 58, beam path, fig.5) that is not split or recombined (refer to fig. 4 or 5) within the laser subsystem (laser generator 54, laser beam 56, condenser 58, plasma spraying system T2’, nozzle 60, fig.5). 

Regarding claim 9, the modification of Kurihara and Will discloses substantially all features set forth in claim 1, Kurihara further discloses the laser subsystem (laser generator 54, laser beam 56, condenser 58, plasma spraying system T2’, nozzle 60, fig.5) operates in the infrared spectrum providing an output power of up to 15 kilowatts (refer to Col 8, line 28 cited: “…the output of the laser beam 38 was 2 kW …” and Col 9 line 30-32 cited: “…Ar and a laser output of 2 kW in the case of the Mo, and 1 kW in the case of Cu …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the range of laser output with the output up to 15Kw. As it has been held that obviousness exists where the claimed ranges and prior art ranges overlap or touching that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In order to provide the laser output range that for different materials for the spraying wire.

Regarding claim 10, the modification of Kurihara and Will discloses substantially all features set forth in claim 1, Kurihara does not explicitly disclose the wire feeding device includes a motor and drive rollers.
Will discloses the wire feeding device (wire feeder 202, fig.3) includes a motor (refer to Paragraph 0050 cited: “…controls a wire advancement motor (e.g., the wire drive 206) to advance wire (e.g., the electrode wire 114) at a predetermined feed speed via a wire advancement roller (e.g., the roller(s) 216)…”) and drive rollers (roller 216, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the wire feeding device of Kurihara with the wire feeding device includes a motor and drive rollers, as taught by Will, in order to provide the ability to control feeding rate of the wire electrode.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al (US5314726), in view of Will et al (US2019/0076952A1), and further in view of Hwang et al (US2016/0067829A1).
Regarding claim 3, the modification of Kurihara and Will discloses substantially all features set forth in claim 1, Kurihara further discloses the distal portion of the consumable metal wire is sprayed as the liquefied particles onto the surface.
Kurihara or Will does not disclose comprising a rotatable fixture configured to hold and rotate the substrate as the distal portion of the consumable metal wire is sprayed as the liquefied particles onto the surface of the substrate while rotating.
Hwang discloses comprising a rotatable fixture (motor 21, fixed beam 22, fist fastener 23a and second fastener 23b, fig.5A) configured to hold and rotate the substrate (roller 1a, fig.5A) as the distal portion of the consumable metal wire is sprayed as the liquefied particles (refer to Paragraph 0099 cited: “…thermal spraying methods …”) onto the surface of the substrate (roller 1a, fig.5A) while rotating (refer to fig.6A-D).

    PNG
    media_image4.png
    385
    493
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    699
    229
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system of Kurihara with comprising a rotatable fixture configured to hold and rotate the substrate as the distal portion of the consumable metal wire is sprayed as the liquefied particles onto the surface refer to fig.5A and Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al (US5314726), in view of Will et al (US2019/0076952A1), and further in view of Hartman (US2016/0199939A1).
Regarding claim 7, the modification of Kurihara and Will discloses substantially all features set forth in claim 1, Kurihara or Will does not disclose the consumable metal wire includes chromium.
Hartman discloses the consumable metal wire includes chromium (refer to paragraph 0026 cited: “…exemplary embodiments of the present invention relate to improving the deposition rate of a Nickel /Chromium/Molybdenum wire…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire of Kurihara with the consumable metal wire includes chromium, as taught by Hartman, in order to meet a certain specific specification (refer to paragraph 0026 cited: “…exemplary embodiments of the present invention relate to improving the deposition rate of a Nickel /Chromium/Molybdenum wire which meets the AWS ERNiCrMo-10 specifications …”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761